PER CURIAM.
Belton Harris, Jr., seeks to appeal the district court’s orders denying his petition filed under 28 U.S.C. § 2255 (2000) and his motion for reconsideration of that order. We have independently reviewed the record and find no reversible error. We therefore affirm both orders on the reasoning of the district court. See United States v. Harris, Nos. CR-99-1055; CA-03-82 (D.S.C. filed Aug. 18, 2003, and entered Aug. 19,2003; filed Jan. 9, 2004, and entered Jan. 12, 2004). We deny Harris’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.